DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a compound (A)…which has a weight average molecular weight of from 90 to 400,000…and the compound (A) comprises a compound having a siloxane bond (Si-O bond) and an amino group having a weight average molecular weight of from 130 to 10,000.” The scope of the claim is confusing because the initial molecular weight range differs from the latter range, so it is not clear what molecular weight is required by the claim. Dependent claims are rejected for the same reason.
Claim 15 similarly recites two molecular weight ranges, so it is not clear what molecular weight is required by the claim. Dependent claims are rejected for the same reason.
Claim 16 similarly recites two molecular weight ranges, so it is not clear what molecular weight is required by the claim. Dependent claims are rejected for the same reason.



Claim Rejections - 35 USC § 102
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kayaba et al. (US 2017/0372993).
Regarding claim 14:
Kayaba discloses a through-hole via electrode substrate 10 comprising a substrate 1, an insulating layer 4, an adhesion layer 3, and an electrode 2 [0001; 0236-0237; Fig. 1-2]. The adhesion layer comprises the reaction product of polymer (A) and polyvalent carboxylic acid compound (B) [0034-0035]. Kayaba teaches the thickness of the adhesion layer can be adjusted as needed, including over the range of 0.5 to 100 nm [0145; 0148].
Polymer (A) has a cationic functional group and a molecular weight of 20,000-200,000 [0039; 0054]. The polymer comprises primary and/or secondary nitrogen atoms [0046-0047]. Specific examples of the polymer include those which are aliphatic such as polyalkyleneimine, polyallylamine, etc. [0096].
Compound (B) comprises trivalent or higher aromatic carboxylic acids, such as 1,3,5-benzenetricarboxylic acid, pyromellitic acid, 4,4′-oxydiphthalic acid, 3,3′,4,4′-benzophenone tetracarboxylic acid, and 3,3′,4,4′-biphenyltetracarboxylic acid, which have molecular weights within the presently claimed range [0136-0137].
Kayaba teaches a structure as described above. The examiner submits the tensile strength of the prior art structure falls within the presently claimed range because it otherwise comprises the same materials as used in the present invention.


Claim(s) 1, 3-6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (WO 2010/008213).
Regarding claims 1, 4-6, and 11-12:
Ryu discloses silane-based compounds for treating the surface of copper foil [1]. The reference further discloses a flexible copper clad laminate (FCCL) comprising a copper foil, a coating of the surface treating agent composition, and a layer of polyimide film [52]. Suitable silane-based compounds include that according Formula 4 [54]:

    PNG
    media_image1.png
    179
    362
    media_image1.png
    Greyscale

Compounds according to Formula 4 are the result of the reaction between 1,2,4-benzenetricarboxylic anhydride and a compound according to Formula 7, the R groups are independently C1-C3 alkyl groups [54; 61-62]:

    PNG
    media_image2.png
    146
    196
    media_image2.png
    Greyscale

The compound according to Formula 7 corresponds to present compound (A). Formula 7 encompasses 3-aminopropyltrimethoxysilane, which is the smallest compound in terms of molecular weight at 179 g/mol.
1,2,4-benzenetricarboxylic anhydride corresponds to the presently claimed cross-linking agent (B). Although the compound has a molecular weight of 192 g/mol, the examiner notes the present claims are drawn to a final product. The reaction product of 1,2,4-benzenetricarboxylic anhydride and the compound according to Formula 7 is equivalent to the reaction product of 1,2,4-benzenetricarboxylic acid (MW = 210 g/mol) and the compound according to Formula 7. Therefore, the examiner submits the claimed adhesion layer encompasses the coating layer taught by Ryu.
Regarding claim 3:
The examiner submits the tensile strength of the prior art structure falls within the presently claimed range because it otherwise comprises the same materials as presently claimed.
Regarding claim 8:
The compound according to Formula 4 is hydrolyzed, i.e., the alkoxy groups bonded to the silicon atom are changed to hydroxyl groups [44]. Therefore, the compound has zero non-crosslinkable groups, which provides a molar ratio of (non-crosslinkable group)/Si = 0 < 2. 
Regarding claim 9:
The compound according to Formula 4 has an amide bond.
Regarding claim 10:
The examiner submits the prior art structure meets the presently claimed requirements because it otherwise comprises the same materials as presently claimed.


Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (US 6,071,666).
Regarding claims 1, and 4-6:
Hirano discloses a photosensitive resin composition having good adhesion to a substrate and an encapsulating resin, which is considered to be a second substrate (col 1 ln 8+). The composition comprises (A) a polyamide, (B) a photosensitive compound, (C) a phenol compound, and (D) an organosilicon compound (abstract; col 2 ln 64-col 5 ln 22). Suitable organosilicon compounds include those according to formula (9) (col 4 ln 33+):

    PNG
    media_image3.png
    163
    412
    media_image3.png
    Greyscale

These compounds are formed by the reaction between an acid anhydride or dianhydride and a silane coupling agent having an amino group (col 21 ln 52+).
The silane coupling agent corresponds to present compound (A). Examples of the agent include those having molecular weights within the claimed range, such as γ-aminopropyltrimethoxysilane (MW = 179 g/mol) and γ-aminopropyltriethoxysilane (col 22 ln 42+).
The dianhydride corresponds to the presently claimed cross-linking agent (B). Examples of the dianhydride include those having molecular weights within the claimed range, such as benzene-1,2,3,4-tetracarboxylic dianhydride (MW = 218 g/mol) and 3,3',4,4'-benzophenonetetracarboxylic dianhydride (MW =322 g/mol) (col 21 ln 63+). Although the compound comprises anhydride groups rather than carboxylic acid groups, the examiner notes the present claims are drawn to a final product. The reaction product of the dianhydride and the silane coupling agent is equivalent to the reaction product of the corresponding tetracarboxylic acid and the silane coupling agent. Therefore, the examiner submits the claimed adhesion layer encompasses the coating layer taught by Hirano.
Regarding claim 2:
The film has a thickness of 0.1-20 μm (100-20,000 nm). Example thicknesses include 3 μm (3,000 nm) (col 25 ln 60) and 5 μm (5,000 nm) (col 41 ln 14).
Regarding claim 3:
The examiner submits the tensile strength of the prior art structure falls within the presently claimed range because it otherwise comprises the same materials as presently claimed.
Regarding claim 8:
The alkoxy groups on the silicon atom are considered to be crosslinkable. Hirano teaches the integer l in formula (9) is 0, 1, or 2 (col 4 ln 48-49). Example silane coupling agents have at most one alkyl group bonded to the silicon atom (e.g., γ-aminopropylmethyldimethoxysilane) (col 22 ln 42+). Therefore, Hirano discloses compounds having a molar ratio of (non-crosslinkable group)/Si = 0 < 2. 
Regarding claim 9:
The compound according to formula (9) has an amide bond.
Regarding claim 10:
The examiner submits the prior art structure meets the presently claimed requirements because it otherwise comprises the same materials as presently claimed.
Regarding claim 11:
Hirano teaches one substrate includes a silicon wafer having an aluminum circuit (electrode) thereon (col 38 ln 1+).
Regarding claims 12-13:
Substrates include silicon wafer or aluminum plate (col ln 23+).
Regarding claim 14:
Hirano teaches a structure as described above. The examiner submits the tensile strength of the prior art structure falls within the presently claimed range because it otherwise comprises the same materials as used in the present invention.


Claim Rejections - 35 USC § 103
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (WO 2010/008213).
Regarding claim 2:
Ryu discloses silane-based compounds for treating the surface of copper foil [1]. The reference further discloses a flexible copper clad laminate (FCCL) comprising a copper foil, a coating of the surface treating agent composition, and a layer of polyimide film [52]. Suitable silane-based compounds include that according Formula 4 [54]:

    PNG
    media_image1.png
    179
    362
    media_image1.png
    Greyscale

Compounds according to Formula 4 are the result of the reaction between 1,2,4-benzenetricarboxylic anhydride and a compound according to Formula 7, the R groups are independently C1-C3 alkyl groups [54; 61-62]:

    PNG
    media_image2.png
    146
    196
    media_image2.png
    Greyscale

The compound according to Formula 7 corresponds to present compound (A). Formula 7 encompasses 3-aminopropyltrimethoxysilane, which is the smallest compound in terms of molecular weight at 179 g/mol.
1,2,4-benzenetricarboxylic anhydride corresponds to the presently claimed cross-linking agent (B). Although the compound has a molecular weight of 192 g/mol, the examiner notes the present claims are drawn to a final product. The reaction product of 1,2,4-benzenetricarboxylic anhydride and the compound according to Formula 7 is equivalent to the reaction product of 1,2,4-benzenetricarboxylic acid (MW = 210 g/mol) and the compound according to Formula 7. Therefore, the examiner submits the claimed adhesion layer encompasses the coating layer taught by Ryu.
Ryu teaches the thickness of the organic layer obtained from the surface treat agent can be adjusted to provide a desired level of adhesion [48]. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the adhesive layer, including over values within the presently claimed range, to provide a degree of adhesion desired for a given end use.
Regarding claim 14:
Ryu teaches a structure as described above. The examiner submits the tensile strength of the prior art structure falls within the presently claimed range because it otherwise comprises the same materials as used in the present invention.


Allowable Subject Matter
Claims 7 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.

Applicant argues the amendments to the independent claims overcome the previous rejections under 35 USC 112(b) (p7).
The examiner respectfully disagrees and maintains the rejections. The independent claims recite a compound (A) has a first molecular weight range and then further recite the compound (A) has a second molecular weight range. Therefore, it is unclear what molecular weight range is required by the claimed invention.

Applicant’s amendments to the independent claims overcome previous rejections based on Kayaba, except for the rejection of claim 14. The reference is silent with regard to a compound (A) as required by amended claims 1, 15, and 16.

Regarding claim 14, Applicant argues claim 1 has been amended to require materials that are distinct from those of Kayaba and so the subject matter of claim 14 is novel and not obvious in view of Kayaba (p8).
Claim 14, however, does not depend from claim 1 or otherwise require particular materials that exclude Kayaba’s materials. Although Applicant has changed the focus of the claimed invention, Kayaba’s materials are those disclosed by the original filing as being capable of achieving the claimed properties. The examiner therefore maintains claims 14 is properly rejected as being anticipated by Kayaba because the reference discloses the use of the same materials used in the present invention as disclosed in the originally filed specification (see, e.g., [0007]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787